JENKINS, Circuit Judge
(after stating the facts as above). T^he name “Chartreuse” was applied to this cordial because it was invented and made at the monastery of the Grande Chartreuse, and made by the Carthusian Monks. So that, as held by the French courts, the name at once designates the inventor, the maker, and the place of manufacture, and constitutes in each of these particulars a distinctive mark which could not truthfully be applied by others to a similar or analogous product. Garnier v. Berthe, 4 Annales, 119; Garnier v. Rivoire, 4 Annales, 155; Garnier v. Lindiere, 14 Annales, 225; Garnier v. Garnier, 14 Annales, 252; Garnier v. Garnier, 17 Annales, 241, 257; Browne, Trademarks, §§ 407-411, 582. There can be no question of the design of the appellant to pirate the trade-names of the appellee, to clothe its product in the dress adopted by the appellee, and to palm off its goods on the public as the goods of the appellee. It procured bottles to contain its cordial to be made in the same ungainly shape as the bottles used by the appellee. The glass was colored to correspond with the color of the cordial contained therein, precisely as was done by the appellee. Its labels correspond also in color with those of the appellee, and the-arrangement of the lettering thereon corresponds with that upon the labels of the appellee. It substituted the word “Chasseurs” for “Chartreuse,” — a word not dissimilar in sound and in appearance, and likely to delude a purchaser. It placed upon its labels pasted upon the bottles containing its cordial the untruthful statement that Angelique Bouchard & Rochelle were agents “por les Etats Unis,” putting forth a false suggestion that the article was imported from France, when in fact it was made in the city of Chicago. We have little patience with such schemes. Bauer, the president of the appellant, by his evidence appears to suppose that, by differentiating the label in any respect, there ceases to be imitation. He is uninformed in the law of unfair trade. In one of the French cases referred to, the court decreed the confiscation of all the spurious liqueurs and elixirs, the destruction of the false labels and marks, a fine of five hundred francs, six months’ imprisonment, and the publication of the facts in the public journals. The officers of the appellant company have reason to congratulate themselves that they reside without the Republic of France. In the case of A. Bauer & Company v. La Société Anonyme de la Distillerie de la Liqueur Bénédictine de l’Abbaye de Fécamp (herewith decided) 120 Fed. 74, we have said all needful to be said *81touching the law applicable to the case in hand. The claim is urged here, as it was urged there, that the appellee is not entitled to the aid of a court of equity because it is an assignee of the owner of the original business and trade-mark and good will, and puts forth its goods without a statement thereof. There is no foundation in fact for the claim. The order of Carthusian Monks, which has existed for centuries, is the order which was incorporated and which to-day is carrying on the business. The pere procureur appointed to manage this secular business is selected from, the monks of the religious order, and is succeeded upon his death or retirement by some other monk. There is no change, and has been none, in the conduct of the business. The property and good will belong, as they have always belonged, to the order of Carthusian Monks, and there is no need of any statement of a change of the individual who fills for the time being the office of manager.
The decree is affirmed.